EXHIBIT 10.8

MGM RESORTS INTERNATIONAL

AMENDED AND RESTATED FREESTANDING STOCK APPRECIATION RIGHT

AGREEMENT

 

 

 

No. of shares subject to the SAR: 262,500    SAR No.                       
          

This Agreement (this “Agreement”) is made by and between MGM Resorts
International (formerly MGM MIRAGE), a Delaware corporation (the “Company”), and
James J. Murren (the “Participant”) as of October 4, 2010, and amended and
restated as of April 8, 2011.

RECITALS

A. The Board of Directors of the Company (the “Board”) has adopted the MGM
MIRAGE 2005 Omnibus Incentive Plan (the “Plan”), which provides for the granting
of awards, including SARs (as that term is defined in Section 1 below) to
selected employees.

B. The Board believes that the grant of SARs will stimulate the interest of
selected employees in, and strengthen their desire to remain with, the Company
or a Parent or Subsidiary (as those terms are hereinafter defined).

C. The Compensation Committee appointed to administer the Plan (the “Committee”)
authorized the grant of an SAR to Participant pursuant to the terms of the Plan
and this Agreement as of October 4, 2010.

D. On April 8, 2011, the Committee authorized amendments to the SARs, set forth
in this Agreement, to reflect the Committee’s original intent that the SARs
include certain rights upon termination of employment.

Accordingly, in consideration of the mutual covenants contained herein, the
parties agree as follows:

1. Definitions.

1.1 “Code” means the Internal Revenue Code of 1986, as amended.

1.2 “Disability” has the meaning ascribed to such term in the Employment
Agreement.

1.3 “Employee’s Good Cause” has the meaning ascribed to such term in the
Employment Agreement.

1.4 “Employer’s Good Cause” has the meaning ascribed to such term in the
Employment Agreement.

 

1



--------------------------------------------------------------------------------

1.5 “Employment Agreement” means the employment agreement, dated as of April 6,
2009, by and between the Participant and the Company.

1.6 “Parent” means a parent corporation as defined in Section 424(e) of the
Code.

1.7 “Restrictive Covenants” has the meaning set forth in Section 3.11 of this
Agreement.

1.8 “Restrictive Period” has the meaning ascribed to such term in the Employment
Agreement.

1.9 “SAR” means a Stock Appreciation Right that is granted independently of any
Option pursuant to the Plan.

1.10 “Stock” means the Company’s common stock, $.01 par value per share.

1.11 “Stock Appreciation Right” means an award pursuant to the Plan to be
settled in Stock, with the number of shares to be delivered based upon the
increase in value of the underlying Stock, granted in tandem with or
independently of an option granted under the Plan.

1.12 “Subsidiary” means a subsidiary corporation as defined in Section 424(f) of
the Code or corporation or other entity, whether domestic or foreign, in which
the Company has or obtains a proprietary interest of more than 50 percent by
reason of stock ownership or otherwise.

2. Grant to Participant.

2.1 On October 4, 2010, the Company granted to the Participant a SAR with
respect to an aggregate of 262,500 shares of Stock, subject to the terms and
conditions of the Plan and subject to the terms and conditions of this Agreement
of the same date. This SAR consists of the right to receive, upon exercise of
the SAR (or any portion thereof), shares of Stock in an amount whose Fair Market
Value (as defined in the Plan) is equal to the excess of (X) the Fair Market
Value of the Stock on the date or dates upon which the Participant exercises
this SAR, or any portion thereof, over (Y) the Conversion Price (as that term is
hereinafter defined) of such shares. That number of shares shall be reduced by
the number of shares of Stock whose Fair Market Value is equal to the amount of
tax required to be withheld by the Company or a Parent or Subsidiary as a result
of the grant or exercise of this SAR. No fractional shares shall be issued
pursuant to this SAR.

2.2 The conversion price per share for this SAR shall be: $11.36, the Fair
Market Value on the date of grant (the “Conversion Price”).

3. Terms and Conditions.

3.1 Exercisability. The SAR evidenced hereby is subject to the terms and
conditions of the Employment Agreement (including extensions, renewals,
amendments and

 

2



--------------------------------------------------------------------------------

successors thereto if the provisions relating to SARs are not modified (and if
modified, such modifications shall only apply to SARs granted concurrently with
or after the date of such modification, and the existing agreement shall govern
the SAR evidenced hereby)) as it relates to all terms except: the Conversion
Price; the number of shares determined in Section 2.1 above; and the expiration
date defined in this section. If the Employment Agreement is silent as to the
terms and conditions in this Section 3, the SAR evidenced hereby is subject to
the following terms and conditions:

A. Expiration Date. The SAR shall expire at 5:00 p.m., Pacific Standard Time on
October 4, 2017 or such earlier time as may be required by the Plan or this
Agreement if the Participant’s employment with the Company or a Parent or
Subsidiary is terminated.

B. Exercise of SAR. In order to exercise this SAR, to the extent it is
exercisable, the Participant or any other person or persons entitled to exercise
this SAR shall give written notice to the Committee specifying the number of
shares with respect to which the SAR is being exercised, which notice must be
received while this SAR is still exercisable. Subject to Section 3.3.A, this SAR
is not exercisable until the Participant has performed services for the Company
or for a Parent or Subsidiary for a period ending on the date specified in
clause (i) below. Thereafter, subject to Section 3.3.A, this SAR shall be
exercisable in cumulative installments as follows:

(i) The first installment shall consist of 25 percent of the shares subject to
this SAR and shall become exercisable on October 4, 2011 (the “Initial Exercise
Date”).

(ii) The second installment shall consist of 25 percent of the shares subject to
this SAR and shall become exercisable on the first anniversary of the Initial
Exercise Date.

(iii) The third installment shall consist of 25 percent of the shares subject to
this SAR and shall become exercisable on the second anniversary of the Initial
Exercise Date.

(iv) The fourth installment shall consist of 25 percent of the shares subject to
this SAR and shall become exercisable on the third anniversary of the Initial
Exercise Date.

3.2 Unexercised Portion of SAR. The unexercised portion of this SAR may not be
exercised after the Participant terminates employment with the Company, its
Parent and Subsidiaries, except as otherwise provided in Section 3.3 below;
provided, however that this SAR may not at any time be exercised in part with
respect to fewer than the lesser of (i) 50 shares or (ii) the number of shares
which remain to be purchased pursuant to this SAR.

3.3 Additional Vesting and Exercise Period Upon Termination of Employment.

A. Additional Vesting. In the event of a termination of Participant’s active
employment by the Company without Employer’s Good Cause, by the Participant for

 

3



--------------------------------------------------------------------------------

Employee’s Good Cause, or on account of death or Disability, this SAR will
remain eligible to become exercisable in accordance with the schedule set forth
in paragraph 3.1.B. of this Agreement until the earlier of (i) the date that is
two (2) years following the date of such termination (except that in the case of
a termination due to Disability, such two (2)-year period will be measured from
the commencement of the Disability), (ii) in the event that Participant violates
the Restrictive Covenants (as incorporated in this Agreement by Section 3.11)
during the Restrictive Period, the date upon which such violation occurred and
(iii) the third anniversary of the Initial Exercise Date.

B. Exercise Upon or Following Termination. In the event of a termination of the
Participant’s active employment by the Company without Employer’s Good Cause, by
the Participant for Employee’s Good Cause, or on account of death or Disability,
in each case, on or before the third anniversary of the Initial Exercise Date,
this SAR may be exercised, to the extent that the Participant was entitled to do
so at the date of termination of employment or as a result of the application of
paragraph 3.3.A of this Agreement, by the Participant (or the person or persons
to whom Participant’s rights under this SAR pass by will or applicable law, or
if no such person has such rights, by his executors or administrators, in each
case, to the extent applicable), at any time, or from time to time, until the
earlier of (i) the date that is two (2) years and ninety (90) days following the
date of such termination (except that in the case of a termination due to
Disability, such period will be measured from the commencement of the
Disability), (ii) in the event that Participant violates the Restrictive
Covenants (as incorporated in this Agreement by Section 3.11) during the
Restrictive Period, the date that is ninety (90) days following the date upon
which such violation occurred and (iii) the expiration date specified in
Section 3.1.A of this Agreement. In the event of a termination of the
Participant’s active employment by the Company, its Parent and Subsidiaries for
any reason other than as set forth in the immediately preceding sentence
(including, without limitation, termination of active employment for any reason
after the third anniversary of the Initial Exercise Date), the Participant may
exercise this SAR, to the extent Participant was entitled to do so at the date
of termination of employment, at any time or from time to time, within three
(3) months after the date of termination of employment (or, if the Participant
dies within three months of such a termination of employment, the person or
persons to whom the Participant’s rights under this SAR pass by will or
applicable law, or if no such person has such rights, by his executors or
administrators, in each case, to the extent applicable, may exercise this SAR,
at any time or from time to time, within one (1) year after the date of such
termination of employment), but in no event later than the expiration date
specified in Section 3.1.A of this Agreement.

3.4 Committee Discretion. The Committee, in its discretion, may accelerate the
exercisability of the balance, or some lesser portion, of the Participant’s
unexercisable SAR at any time, subject to the terms of the Plan and in
accordance with any written agreement between the Participant and the Company.
If so accelerated, this SAR will be considered as exercisable as of the date
specified by the Committee or an applicable written agreement.

3.5 Limits on Transferability. This SAR may be transferred to a trust in which
the Participant or the Participant’s spouse control the management of the
assets. With respect to a SAR, if any that has been transferred to a trust,
references in this Agreement to exercisability related to such SAR shall be
deemed to include such trust. No interest of Participant under the Plan shall be
subject to attachment, execution, garnishment, sequestration, the laws of
bankruptcy or any other legal or equitable process.

 

4



--------------------------------------------------------------------------------

3.6 Adjustments. If there is any change in the Stock by reason of any stock
dividend, recapitalization, reorganization, merger, consolidation, split-up,
combination or exchange of shares of Stock, or of any similar change affecting
the Stock, the number and class of securities subject to this SAR, the
Conversion Price per share, and any other terms of this Agreement then the
Committee will make appropriate and proportionate adjustments (including
relating to the Stock, other securities, cash or other consideration which may
be acquired upon exercise of this SAR) that it deems necessary. Any adjustment
so made shall be final and binding upon the Participant.

3.7 No Rights as Stockholder. Participant shall have no rights as a stockholder
with respect to any shares of Stock subject to this SAR until the SAR has been
exercised and shares of Stock relating thereto have been issued and recorded on
the records of the Company or its transfer agent or registrars.

3.8 No Right to Continued Performance of Services. This SAR shall not confer
upon the Participant any right to continue to be employed by the Company or any
Parent or Subsidiary nor may it interfere in any way with the right of the
Company or any Parent or Subsidiary for which Participant performs services to
terminate Participant’s employment at any time.

3.9 Compliance With Law and Regulations. This SAR, its exercise and the
obligation of the Company to issue shares of Stock under this Agreement are
subject to all applicable federal and state laws, rules and regulations,
including those related to disclosure of financial and other information to the
Participant and to approvals by any government or regulatory agency as may be
required. The Company shall not be required to issue or deliver any certificates
for shares of Stock prior to (A) the listing of such shares on any stock
exchange on which the Stock may then be listed and (B) the completion of any
registration or qualification of such shares under any federal or state law, or
any rule or regulation of any government body which the Company shall, in its
sole discretion, determine to be necessary or advisable.

3.10 Certain Corporation Transactions. Nothing in the Plan or this Agreement
will in any way prohibit the Company from merging with or consolidating into
another corporation or from selling or transferring all or substantially all of
its assets, or from distributing all or substantially all of its assets to its
stockholders in liquidation, or from dissolving and terminating its corporate
existence, and in any such event (other than a merger in which the Company is
the surviving corporation and under the terms of which the shares of Stock
outstanding immediately prior to the merger remain outstanding and unchanged),
the Participant will be entitled to receive, at the time this SAR or portion
thereof would otherwise become exercisable, subject to the terms of this SAR,
the same shares of stock, cash or other consideration received by stockholders
of the Company in accordance with such merger, consolidation, sale or transfer
of assets, liquidation or dissolution.

3.11 Non-Competition; Non-Solicitation. The restrictive covenants set forth in
Section 8.1 of the Employment Agreement (the “Restrictive Covenants”) shall be
incorporated herein and made a part of this Agreement along with the
representations and warranties set forth in Section 9 of the Employment
Agreement relating to such Restrictive Covenants.

 

5



--------------------------------------------------------------------------------

4. Investment Representation. The Participant must, upon demand by the Company,
promptly furnish the Company, prior to the issuance of any shares of Stock upon
the exercise of all or any part of this SAR, an agreement in which the
Participant represents that the shares of Stock acquired upon exercise are being
acquired for investment and not with a view to the sale or distribution thereof.
The Company will have the right, at its election, to place legends on the
certificates representing the shares so being issued with respect to limitations
on transferability imposed by federal and/or state laws, and the Company will
have the right to issue “stop transfer” instructions to its transfer agent.

5. Participant Bound by Plan. Participant acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof. The Company
hereby agrees to provide the Participant with any amendments to this Plan which
may be adopted prior to the expiration date specified in Section 3.1.A.

6. Notices. Any notice hereunder to the Company must be addressed to: MGM
Resorts International, 3600 Las Vegas Boulevard South, Las Vegas, Nevada 89109,
Attention: 2005 Omnibus Incentive Plan Administrator, and any notice hereunder
to Participant must be addressed to the Participant at Participant’s last
address on the records of the Company, subject to the right of either party to
designate at any time hereafter in writing some other address. Any notice shall
be deemed to have been duly given on personal delivery or three days after being
sent in a properly sealed envelope, addressed as set forth above, and deposited
(with first class postage prepaid) in the United States mail.

7. Execution. Each party agrees that an electronic, facsimile or digital
signature or an online acceptance or acknowledgment will be accorded the full
legal force and effect of a handwritten signature under Nevada law.

8. Governing Law. The parties hereto agree that the validity, construction and
interpretation of this Agreement shall be governed by the laws of the state of
Nevada.

9. Arbitration. Except as otherwise provided in Exhibit A to this Agreement
(which constitutes a material provision of this Agreement), disputes relating to
this Agreement shall be resolved by arbitration pursuant to Exhibit A hereto.

10. Variation of Pronouns. All pronouns and any variations thereof contained
herein shall be deemed to refer to masculine, feminine, neuter, singular or
plural, as the identity of the person or persons may require.

11. Severability. Any portion of this Agreement that is declared contrary to any
law, regulation or is otherwise invalid, shall be deemed stricken without
impairing the validity of the remainder this Agreement.

*    *    *

[The remainder of this page is left blank intentionally.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have entered into this
Agreement in Las Vegas, Nevada, as of the date first written above.

 

MGM RESORTS INTERNATIONAL By:   /s/ John M. McManus   Name:   John M. McManus  
Title:  

Executive Vice President,

General Counsel & Secretary

 

PARTICIPANT By:   /s/ James J. Murren   James J. Murren

 

7



--------------------------------------------------------------------------------

EXHIBIT A

ARBITRATION

This Exhibit A sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit A shall be considered to be a
part of the Agreement.

 

1.

Except for a claim by either Participant or the Company for injunctive relief
where such would be otherwise authorized by law, any controversy or claim
arising out of or relating to the Agreement or the breach hereof including
without limitation any claim involving the interpretation or application of the
Agreement or the Plan, shall be submitted to binding arbitration in accordance
with the employment arbitration rules then in effect of the Judicial Arbitration
and Mediation Service (“JAMS”), to the extent not inconsistent with this
paragraph. This Exhibit A covers any claim Participant might have against any
officer, director, employee, or agent of the Company, or any of the Company’s
subsidiaries, divisions, and affiliates, and all successors and assigns of any
of them. The promises by the Company and Participant to arbitrate differences,
rather than litigate them before courts or other bodies, provide consideration
for each other, in addition to other consideration provided under the Agreement.

 

2.

Claims Subject to Arbitration. This Exhibit A contemplates mandatory arbitration
to the fullest extent permitted by law. Only claims that are justiciable under
applicable state or federal law are covered by this Exhibit A. Such claims
include any and all alleged violations of any state or federal law whether
common law, statutory, arising under regulation or ordinance, or any other law,
brought by any current or former employees.

 

3.

Non-Waiver of Substantive Rights. This Exhibit A does not waive any rights or
remedies available under applicable statutes or common law. However, it does
waive Participant’s right to pursue those rights and remedies in a judicial
forum. By signing the Agreement and the acknowledgment at the end of this
Exhibit A, the undersigned Participant voluntarily agrees to arbitrate his or
her claims covered by this Exhibit A.

 

4.

Time Limit to Pursue Arbitration; Initiation: To ensure timely resolution of
disputes, Participant and the Company must initiate arbitration within the
statute of limitations (deadline for filing) provided for by applicable law
pertaining to the claim. The failure to initiate arbitration within this time
limit will bar any such claim. The parties understand that the Company and
Participant are waiving any longer statutes of limitations that would otherwise
apply, and any aggrieved party is encouraged to give written notice of any claim
as soon as possible after the event(s) in dispute so that arbitration of any
differences may take place promptly. The parties agree that the aggrieved party
must, within the time frame provided by this Exhibit A, give written notice of a
claim pursuant to Section 6 of the Agreement. In the event such notice is to be
provided to the Company, the Participant shall provide a copy of such notice of
claim to the Company’s Executive Vice President and General Counsel. Written
notice shall identify and describe the nature of the claim, the supporting facts
and the relief or remedy sought.

 

5.

Selecting an Arbitrator: This Exhibit A mandates Arbitration under the then
current rules of the Judicial Arbitration and Mediation Service (JAMS) regarding
employment

 

8



--------------------------------------------------------------------------------

 

disputes. The arbitrator shall be either a retired judge or an attorney
experienced in employment law and licensed to practice in the state in which
arbitration is convened. The parties shall select one arbitrator from among a
list of three qualified neutral arbitrators provided by JAMS. If the parties are
unable to agree on the arbitrator, each party shall strike one name and the
remaining named arbitrator shall be selected.

 

6.

Representation/Arbitration Rights and Procedures:

 

  a.

Participant may be represented by an attorney of his/her choice at his/her own
expense.

 

  b.

The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable. In all cases, this Exhibit A shall provide for the
broadest level of arbitration of claims between the Company and Participant
under Nevada or applicable federal law. The arbitrator is without jurisdiction
to apply any different substantive law or law of remedies.

 

  c.

The arbitrator shall have no authority to award non-economic damages or punitive
damages except where such relief is specifically authorized by an applicable
state or federal statute or common law. In such a situation, the arbitrator
shall specify in the award the specific statute or other basis under which such
relief is granted.

 

  d.

The applicable law with respect to privilege, including attorney-client
privilege, work product, and offers to compromise must be followed.

 

  e.

The parties shall have the right to conduct reasonable discovery, including
written and oral (deposition) discovery and to subpoena and/or request copies of
records, documents and other relevant discoverable information consistent with
the procedural rules of JAMS. The arbitrator shall decide disputes regarding the
scope of discovery and shall have authority to regulate the conduct of any
hearing and/or trial proceeding. The arbitrator shall have the right to
entertain a motion to dismiss and/or motion for summary judgment.

 

  f.

The parties shall exchange witness lists at least 30 days prior to the
trial/hearing procedure. The arbitrator shall have subpoena power so that either
Participant or the Company may summon witnesses. The arbitrator shall use the
Federal Rules of Evidence. Both parties have the right to file a post hearing
brief. Any party, at its own expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of the proceedings.

 

  g.

Any arbitration hearing or proceeding shall take place in private, not open to
the public, in Las Vegas, Nevada.

 

7.

Arbitrator’s Award: The arbitrator shall issue a written decision containing the
specific issues raised by the parties, the specific findings of fact, and the
specific conclusions of law. The award shall be rendered promptly, typically
within 30 days after conclusion of the arbitration hearing, or the submission of
post-hearing briefs if requested. The

 

9



--------------------------------------------------------------------------------

 

arbitrator may not award any relief or remedy in excess of what a court could
grant under applicable law. The arbitrator’s decision is final and binding on
both parties. Judgment upon an award rendered by the arbitrator may be entered
in any court having competent jurisdiction.

 

  a.

Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Exhibit A and to enforce an arbitration award.

 

  b.

In the event of any administrative or judicial action by any agency or third
party to adjudicate a claim on behalf of Participant which is subject to
arbitration under this Exhibit A, Participant hereby waives the right to
participate in any monetary or other recovery obtained by such agency or third
party in any such action, and Participant’s sole remedy with respect to any such
claim shall be any award decreed by an arbitrator pursuant to the provisions of
this Exhibit A.

 

8.

Fees and Expenses: The Company shall be responsible for paying any filing fee
and the fees and costs of the arbitrator; provided, however, that if Participant
is the party initiating the claim, Participant will contribute an amount equal
to the filing fee to initiate a claim in the court of general jurisdiction in
the state in which Participant is (or was last) employed by the Company.
Participant and the Company shall each pay for their own expenses, attorney’s
fees (a party’s responsibility for his/her/its own attorney’s fees is only
limited by any applicable statute specifically providing that attorney’s fees
may be awarded as a remedy), and costs and fees regarding witness, photocopying
and other preparation expenses. If any party prevails on a statutory claim that
affords the prevailing party attorney’s fees and costs, or if there is a written
agreement providing for attorney’s fees and/or costs, the arbitrator may award
reasonable attorney’s fees and/or costs to the prevailing party, applying the
same standards a court would apply under the law applicable to the claim(s).

 

9.

The arbitration provisions of this Exhibit A shall survive the termination of
Participant’s employment with the Company and the expiration of the Agreement.
These arbitration provisions can only be modified or revoked in a writing signed
by both parties and which expressly states an intent to modify or revoke the
provisions of this Exhibit A.

 

10.

The arbitration provisions of this Exhibit A do not alter or affect the
termination provisions of this Agreement.

 

11.

Capitalized terms not defined in this Exhibit A shall have the same definition
as in the Agreement to which this is Exhibit A.

 

12.

If any provision of this Exhibit A is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of Exhibit A. All other provisions shall remain in
full force and effect.

 

10



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

BOTH PARTIES ACKNOWLEDGE THAT: THEY HAVE CAREFULLY READ THIS EXHIBIT A IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT A CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE RESTRICTED STOCK UNITS AGREEMENT BETWEEN THE PARTIES TO WHICH
IT IS EXHIBIT A, AND THEY AGREE TO ABIDE BY ITS TERMS.

The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit A, they are waiving the right to pursue claims covered by this Exhibit A
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury. It is specifically understood that this
Exhibit A does not waive any rights or remedies which are available under
applicable state and federal statutes or common law. Both parties enter into
this Exhibit A voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit A.

Participant further acknowledges that Participant has been given the opportunity
to discuss this Exhibit A with Participant’s private legal counsel and that
Participant has availed himself/herself of that opportunity to the extent
Participant wishes to do so.

*    *    *

[The remainder of this page is left blank intentionally.]

 

11